Citation Nr: 0407445	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  96-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for 
third degree burn scars of the upper chest and right axilla 
to the lower chest wall with limitation of motion of the 
shoulder, to include the propriety of the reduction from 40 
percent to 30 percent.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to December 
1990.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1991 rating decision rendered 
by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 1993, the 
Board remanded the case to the RO for further development.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.  

2.  The veteran's burn scars were not manifested by 
unfavorable ankylosis prior to August 1, 1999.

3.  The veteran's burn scars did not affect an area or areas 
exceeding 1 square foot (.1 square meters) and objective 
manifestations of limitation of function are not shown during 
the period from August 1, 1999, to August 30, 2002. 

4.  The veteran's burn scars did not involve an area or areas 
exceeding 144 square inches (929 sq. cm.) and objective 
manifestations of limitation of function are not shown during 
the period from August 30, 2002.

5.  The February 1998 rating action that awarded a 40 percent 
disability evaluation for the veteran's service-connected 
burn scar was clearly and unmistakably erroneous as there was 
no evidentiary basis for holding that the functional 
impairment from the scar was more than 30 percent disabling. 

6.  The veteran's hemorrhoids have been manifested by mild to 
moderate symptomatology; there is no objective evidence of 
hemorrhoids that are large, thrombotic or irreducible with 
excessive redundant tissue.

CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for third degree 
burn scars on the upper chest and right axilla to the lower 
chest wall with limitation of motion of the shoulder have not 
been met at any time during the course of this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5200, 7801, 7805 (2003); 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  

2.  The statutory and regulatory requirements for reducing 
the 40 percent rating for the veteran's third degree burn 
scar have been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 4.118, Diagnostic Code 7800 (2003).

3.  The criteria for a compensable initial rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are not 
applicable to downstream issues, such as the initial 
evaluation issues currently before the Board.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The Board is bound by this opinion.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the evidence and information 
required from him, and the assistance that VA would provide 
to obtain evidence on his behalf.  In addition, all evidence 
pertinent to these claims has been obtained and the veteran 
has been afforded an appropriate VA examinations.  Therefore, 
the Board is satisfied that no further development of the 
record is required with respect these claims.

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  

Service medical records reflect that the veteran was 
hospitalized from November to December 1986 for treatment of 
second and third degree burns over the right chest, axilla, 
and back after his tee shirt caught fire while welding.  
Treatment included physical therapy and a skin graft from the 
right thigh.  The record reflects that the veteran also 
underwent a hemorrhoidectomy in May 1990.  

The veteran filed his claim for service connection in January 
1991.  By rating action dated in April 1991, the RO awarded 
service connection for the veteran's third degree burn scar 
and status post hemorrhoidectomy.  Noncompensable disability 
evaluations were assigned, effective from December 20, 1990.  

In various statements in support of his claim, the veteran 
asserted that his residual burn scars were widespread and 
unattractive.  They were embarrassing to him and he could not 
go out without a shirt.  He reported pain in his shoulder.  
He was right handed.  He felt that the instructors that were 
training him to weld were careless and did not adequately 
instruct him on safety and did not provide the necessary 
protective gear.  He also reported that he was not able "to 
use the bathroom like a normal person" as a result of his 
hemorrhoidectomy and that he had a pus like discharge and 
occasional bleeding.  

A February 1991 VA outpatient treatment record indicates that 
the veteran had old healed scars over the right 
pectoral/axillary region.  There was no sign of infection.  

At his September 1991 hearing before an RO hearing officer, 
the veteran reported that, while he was not receiving any 
treatment for his service-connected disabilities, he was 
still bothered by them.  He reported that his muscles 
stiffened when he lifted heavy objects.  He also reported 
irritation and a little pain at the site of his burn when he 
flexed his arm.  He reported that his burn did not limit his 
range of motion, and the scar was not painful.  With respect 
his residuals of a hemorrhoidectomy, the veteran reported 
throbbing and blood on toilet tissue.  According to the 
veteran, the bleeding occurred once or twice a week; however, 
the bleeding was not heavy.  

The veteran was afforded compensation and pension 
examinations in October 1991.  He was noted to have a large 
area of cicatrix on the right chest and axilla line.  There 
were no other skin complaints.  The site of the burn was 
noted to be well healed with some fibrosis and scales.  
Rectal examination revealed no external hemorrhoids and 
history of hemorrhoidectomy was rendered.   

In December 1993 the veteran sought VA medical treatment for 
various complaints including a two day history of blood in 
his stools.  He also had occasional nausea and abdominal 
pain.  The diagnoses were history of rectal bleeding, with no 
present bleeding, and gastritis.  

The veteran was afforded a VA scars examination in June 1994.  
He complained of an ugly scar and pain over the ribs and 
right side when lifting heavy objects.  He reported that his 
scar felt tight when he stretched.  The examiner noted that 
the scar was about 11 inches long and 7 inches wide with some 
of it extending over the lateral end of the clavicle.  It was 
shaped like New Hampshire with an upper anterior extension of 
111/2 by 71/2 inches.  The scar was gray-black and very 
irregular.  It was not tender or painful.    

The veteran was afforded a VA joints examination in February 
1995.  He reported that "every now and then I can't lift 
heavy items."  He also reported that his shoulder would 
stiffen up.  The examiner noted that there were old healed 
scars over the chest wall on the right.  There were no gross 
bony deformities and no gross instability or apprehension 
signs of the right shoulder.  Range of motion was recorded as 
follows:  flexion to 90 degrees, extension to 30 degrees, 
internal rotation to 80 degrees, external rotation to 80 
degrees, abduction to 90 degrees, and adduction to 35 
degrees.  The examiner opined that the veteran had functional 
range of motion of the right shoulder.  

By rating action dated in March 1995, the RO assigned a 30 
percent disability evaluation for the veteran's burn scars.  
This rating was assigned an effective date of December 20, 
1990, the day following the veteran's separation from active 
duty.   By letter dated in January 1996, the veteran 
expressed his continued dissatisfaction with the disability 
evaluation assigned for his service-connected burn scars.  He 
reported difficulty shoveling snow or raking leaves.  

VA outpatient treatment records from February 1996 to August 
1997 show that the veteran reported a burning sensation, 
stiffness, and sharp pain.  He was prescribed capsaicin and 
pain medication.  The veteran was also noted to have internal 
hemorrhoids in February 1996.  Subsequent treatment records 
show complaints of blood in his stool and on toilet paper.   

The veteran complained of pain in the scar tissue during a 
December 1997 VA scars examination.  There was no tenderness.  
Heavy lifting seemed to have caused some increase in pain.  
There was no adherence, but the texture of the scar was 
rough.  There was no ulceration, elevation, tissue loss, or 
inflammation.  The scar was dark and rough compared to the 
normal areas of skin with some disfigurement.  The examiner 
noted that there did not seem to be much limitation of 
function as a result of the scar.   

The veteran was also afforded a VA orthopedic examination in 
December 1997.  He complained of pain in the right side of 
his chest and rib cage and limited motion in the right 
shoulder.  Examination revealed full flexion, extension, 
adduction, internal rotation, and external rotation of both 
shoulders.  Abduction was to 130 degrees on the right.  There 
was no evidence of arm, forearm, or hand muscle atrophy.  
There were a 4-inch burn scar over the right anterior chest 
and a 12-inch scar over the right lateral chest.  There were 
no tenderness to palpation over the right shoulder and no 
swelling, warmth, or color change.  An X-ray examination of 
the right shoulder revealed no fracture or dislocation.  The 
acromioclavicular joint was normal with no significant 
spurring and calcific deposits; however, the study was noted 
to be over penetrated and, therefore, limited.  The diagnosis 
was status post burn injury to the right side of the chest 
with residual complaints of pain and range of motion 
restriction at the right shoulder.  

By rating action dated in February 1998, the RO assigned a 40 
percent disability evaluation under Diagnostic Code 7801 for 
the veteran's service-connected burn scar based upon 
functional loss, pain on movement and limitation of motion.  
The RO cited the provisions of 38 C.F.R. §§ 4.40, 4.45 as the 
basis for this increase.  This increased evaluation was 
effective from December 20, 1990.  A subsequent undated 
report of contact indicates that the veteran desired to 
continue his appeal.  

By letter dated February 10, 1999, the veteran was informed 
of a proposal to reduce the evaluation of his third degree 
burn scars to 30 percent, effective from May 1, 1999.  The RO 
noted that there was no provision to award a higher 
evaluation based upon functional loss, pain on movement, and 
limitation of motion under 38 C.F.R. §§ 4.40, 4.45 for scars.  

Thereafter, in May 1999, the RO issued a rating action 
decreasing the disability evaluation for the veteran's 
service-connected third degree burn scars to 30 percent 
effective August 1, 1999.  The reduction was based on the 
RO's determination that the rating decision increasing the 
evaluation to 40 percent was clearly and unmistakably 
erroneous.

In a statement received by the RO in November 1999, the 
veteran expressed his agreement with the 30 percent 
evaluation based upon the size of his burn scar; however, he 
felt that he was entitled to additional compensation based 
upon limitation of motion, stiffness, irritation, and pain 
caused by his scar.  In a separate letter received in 
November 1999, the veteran asserted that his hemorrhoid 
irritated him when he sat on something warm or sat for an 
extended period of time.  It would flare up and become 
inflamed.  He reported that he sometimes saw blood on his 
toilet tissue.  

The veteran was afforded a VA scars examination in January 
2000.  The examiner noted that the area of burn was "easily 
over 50 percent of a square foot, closer to two-thirds of a 
square foot."  The scar displayed some adherences here and 
there.  The texture was soft with no ulceration or breakdown 
of the skin.  The scar had no elevation or depression and 
there was no underlying tissue loss.  No inflammation, edema, 
or keloid formation was noted.  The scar was noted to be the 
same color as the skin and disfigurement was felt to be 
minimal.  The examiner noted no limitation of function caused 
by the scar. 

A January 2000 VA rectum and anus examination report 
indicates that the veteran reported that his hemorrhoid was 
irritated when he sat on it for any length of time.  He 
reported that he has to use a tissue to keep himself clean 
and has to change it every day.  There was no evidence of 
fecal leakage or involuntary bowel movement and the veteran 
did not use a pad.  It was noted that the veteran rarely saw 
a small amount of blood on his toilet tissue.  There was no 
current treatment.  The examiner noted that the rectum was 
normal and the anus was slightly tighter than normal.  There 
were no signs of anemia and no fissures.  The examiner found 
no hemorrhoids and could find no evidence of bleeding.  
 
The report of an April 2003 VA examination shows that the 
veteran had adequate sphincter control with no fecal leakage.  
The veteran reported occasional bleeding, but could not 
describe the frequency.  He was not receiving treatment for 
his hemorrhoids.  There was no sign of anemia or fissures.  
No hemorrhoids were found on examination and the examiner 
noted no evidence of bleeding.  

The veteran complained of sharp pain in his right arm when he 
moved it after a long days work during an April 2003 VA scars 
examination.  He reported that his pain was a 5 out of 10 in 
intensity.  This pain was relieved with rest.  The examiner 
noted a hyperpigmented patch on the right lateral hemithorax 
that measured 21.0 x 24.0 cm.  There was also a 6.0 x 8.0 cm 
hyperpigmented patch of skin on the right anterior chest.  
These patches represented the burn area.  There was no sign 
of pain during examination and there was no adherence.  The 
texture of the skin was normal and there was no atrophic 
scaling.  There was no elevation or depression of the scars.  
The scar was stable and superficial with no underlying tissue 
loss.  There was no inflammation, edema, or keloid formation.  
The color of the scar was hyperpigmented compared to the 
surrounding skin.  The examiner opined that there was no 
limitation of function secondary to the scar.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the degree of limitation of motion for 
disabilities of the musculoskeletal system, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  
 
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2003).  

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 38 
C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The RO must then advise the 
veteran of the proposed rating and give the veteran 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final action and the award is to be reduced 
or discontinued effective the last day of the month in a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  See 38 C.F.R. § 3.105(e) 
(2003).






Evaluation of Burn Scar

During the course of this appeal, the schedular criteria for 
the evaluation of skin disabilities were amended.  These 
changes are effective from August 30, 2002.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118).  Because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  See Allin v. Brown, 6 Vet. App. 207, 211 
(1994); see also VAOPGCPREC 7-2003 (November 19, 2003) (Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief).  
Accordingly, for any date prior to August 30, 2002, the 
revised skin rating criteria may not be applied to this 
claim.  

Under the version of Diagnostic Code 7801 in effect prior to 
August 30, 2002, third degree burn scars in an area or areas 
exceeding one-half square foot (.05 square meters) warrant a 
30 percent disability evaluation.  A 40 percent disability 
evaluation contemplates an area or areas exceeding 1 square 
foot (.1 square meters).  

Under the version of Diagnostic Code 7801 in effect from 
August 30, 2002, scars, other than of the head, face, or 
neck, that are deep or cause limited motion warrant a 30 
percent evaluation if they involve an area or areas exceeding 
72 square inches (465 sq. cm.).  A 40 percent evaluation 
contemplates an area or areas exceeding 144 square inches 
(929 sq. cm.).  

In addition, Diagnostic Code 7805 provides that other scars 
are to be rated on limitation of function of the part 
affected.  This diagnostic code has not been amended during 
the course of this appeal

Evaluation Prior to August 1, 1999:  The criteria for a 
disability evaluation in excess of 40 percent during the 
period prior to August 1, 1999, are not met.  A rating in 
excess of 40 percent is not provided for under the previous 
version of Diagnostic Code 7801.  

However, the veteran's burn scar for the period prior to 
August 1, 1999, may alternatively be evaluated under 
Diagnostic Code 7805 based on limitation of motion of the 
body part affected by the scar.  In this case, the veteran 
has contended throughout the course of the appeal that his 
burn scars have affected his ability to lift his right arm.  
In this regard, the Board notes that limitation of the arm is 
evaluated under Diagnostic Code 5201 which provides for a 30 
percent disability evaluation with limitation of motion of 
the major arm midway between the side and shoulder level.  A 
40 percent evaluation is appropriate for limitation of motion 
of the major hand to 25 percent from the side.  38 C.F.R. 
§ 4.71a.  A disability rating in excess of 40 percent is 
warranted if the scar results in limitation of function of 
the major arm manifested by unfavorable ankylosis with 
abduction limited to 25 degrees from the side in the major 
arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  However, 
the evidence prior to August 1999 does not show that 
ankylosis with abduction limited to 25 percent from the side.  
On the contrary, the veteran testified at his hearing that, 
while he felt stiffness, he had no limitation of motion of 
his shoulder due to his burn.  Similarly, he was noted to 
have abduction to 90 degrees during his February 1995 VA 
examination.  Likewise, in December 1997, the examining VA 
physician noted that there did not seem to be much limitation 
of function as a result of the veteran's scar and the veteran 
was noted to have abduction to 130 degrees.  Accordingly, a 
rating in excess of 40 percent based upon limitation of 
function of the right shoulder is not warranted for the 
period prior to August 1, 1999.   

In finding that a rating in excess of 40 percent under 
Diagnostic Code 7805 is not warranted prior to August 1, 
1999, the Board has considered the effect of any pain and 
weakness caused by the veteran's service connected burn scar 
during this time period.  See 38 C.F.R. §§ 4.40, 4.45 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, excess 
motion, incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
a rating in excess of 40 percent under Diagnostic Code 7805 
prior to August 1, 1999.  At his 1991 RO hearing, he reported 
that his scar did not limit his range of motion nor was it 
painful.  While he reported pain over his ribs and right side 
while lifting during examination in June 1994 and February 
1995, he was noted to have functional range of motion during 
examination in 1995 and 1997.  Accordingly, the Board can 
find no basis for a rating in excess of 40 percent for the 
period prior to August 1, 1999, based on limitation of 
function under Diagnostic Code 7805.  

Propriety of Rating Reduction

With respect whether the reduction of the evaluation from 40 
to 30 percent, effective August 1, 1999, was appropriate, the 
Board finds that the RO provided the veteran with appropriate 
notice of the proposed reduction of the evaluation for his 
service-connection burn scar.  The RO issued a rating 
decision in February 1999 proposing the reduction in the 
veteran's 40 percent disability evaluation for his service-
connected burn scar, and he was notified of the proposed 
action by letter dated in February 10, 1999.  The proposed 
reduction was effectuated in a May 1999 rating decision, 
effective August 1, 1999.  Therefore, the Board determines 
that the RO's reduction of the evaluation of the veteran's 
burn scar was procedurally in accordance with the provisions 
of 38 C.F.R. § 3.105. 

This case involves action to correct clear and unmistakable 
error in a prior rating action.  In particular, the RO 
incorrectly awarded a 40 percent disability evaluation under 
Diagnostic Code 7801 citing functional limitation caused by 
the scarring under 38 C.F.R. §§ 4.40 and 4.45.  In this 
regard, the Board notes that functional impairment due to 
such things as pain on movement and limitation of motion is 
not for consideration  in rating scaring under Diagnostic 
Code 7801.  Moreover, had the disability been rated on the 
basis of functional impairment, as provided by Diagnostic 
Code 7805, there was no evidential basis for finding that the 
functional impairment was in excess of that contemplated by a 
30 percent evaluation.  Thus, the decision to add an 
additional 10 percent to the 30 percent rating under 
Diagnostic Code 7801 was without evidential support or a 
legal basis.  The decision was clearly and unmistakably 
erroneous.  Therefore, the reduction of the evaluation to 30 
percent was appropriate.    

Evaluation from August 1, 1999, to August 30, 2002:  With 
respect to a rating in excess of 30 percent for the period 
from August 1, 1999, to August 30, 2002, the evidence does 
not show that the veteran's burn scar covered an area or 
areas exceeding 1 square foot (.1 square meters).  On the 
contrary, during a January 2000 VA examination, his scar was 
noted to be close to two-thirds of a square foot.  
Accordingly, the criteria for a rating in excess of 30 
percent under the previous version of Diagnostic Code 7801 is 
not warranted for the period from August 1, 1999, to August 
30, 2002.  

With respect to a rating based on limitation of function 
under Diagnostic Code 7805 for this period, the Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, excess 
motion, incoordination, fatigability, and pain on motion; 
however, a VA physician found no limitation of function due 
to the veteran's burn scars during the January 2002 and there 
is no other medical evidence suggesting the presence of 
functional impairment in excess of that contemplated by a 30 
percent rating.  Accordingly, the Board can find no basis for 
a rating in excess of 30 percent for the period from August 
1, 1999, to August 30, 2002, based on limitation of function 
under Diagnostic Code 7805.

Evaluation from August 30, 2002:  With respect to a rating in 
excess of 30 percent for the period from August 30, 2002, the 
evidence does not show that the veteran's burn scars involve 
an area or areas exceeding 144 square inches (929 sq. cm.).  
On the contrary, the recent April 2003 examination report 
indicates that he had two burn scars.  One measured 21.0 by 
24.0 cm (504 sq. cm.) and the other measured 6.0 by 8.0 cm 
(48 sq. cm.).  Thus, the total area involved was 552 sq. cm.  
Accordingly, the criteria for a rating in excess of 30 
percent for the period from August 20, 2002, are not met 
under the present version of Diagnostic Code 7801.  

With respect to a rating based on limitation of function 
under Diagnostic Code 7805 for the veteran's burn scars from 
August 30, 2002, to the present, the Board notes that, 
despite the veteran's subjective complaints of pain, the 
examiner that conducted the April 2003 scars examination 
found no limitation of function secondary to the scar.  
Accordingly, a rating in excess of 30 percent for the period 
from August 30, 2002, based on limitation of motion caused by 
the veteran's burn scars is not warranted.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against a rating in excess of 30 percent under 
Diagnostic Code 7805 for this period.  However, the April 
2003, examination report notes, despite the veteran's 
complaints of pain, there was no sign of pain during 
examination, and the examiner opined that there was no 
limitation of function secondary to the scar.  Accordingly, 
the Board can find no basis for a rating in excess of 30 
percent for the period from August 30, 2002, based on 
limitation of function under Diagnostic Code 7805.

Other considerations

The Board has considered all potentially applicable 
diagnostic codes as well as the applicability of staged 
ratings but has found no schedular basis for assigning a 
rating in excess of 40 percent prior to August 1, 1999, or a 
rating in excess of 30 percent from August 1, 1999, for this 
disability.  In reaching this decision, the Board has 
determined that application of the evidentiary equipoise rule 
is not required because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

Residuals of Hemorrhoidectomy:  Hemorrhoids, both external 
and internal, are evaluated under Diagnostic Code 7336 of the 
Schedule.  38 C.F.R. § 4.114.  Under these criteria, mild or 
moderate hemorrhoids warrant a noncompensable disability 
evaluation.  Large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences warrant a 10 percent disability rating.  A 20 
percent disability evaluated is warranted for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.

While the veteran was noted to have internal hemorrhoids 
during VA outpatient treatment in February 1996, there is no 
objective evidence of large, thrombotic or irreducible 
hemorrhoids or of excessive redundant tissue.  On the 
contrary, no hemorrhoids were found on examination in January 
2000 or April 2003 and the examining physician found no 
evidence of bleeding, anemia, or fissure despite the 
veteran's complaints of occasional bleeding.  The evidence 
supports a conclusion that the residuals of the veteran's 
hemorrhoidectomy are mild to moderate and warrant a 
noncompensable evaluation. 

The Board notes the veteran's contentions that he has 
difficulty sitting and that he has occasional bleeding.  
While acknowledging these statements, the Board notes that 
the actual existence of these reported symptoms is not 
corroborated by the objective medical findings shown in the 
record. 

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher initial 
rating for hemorrhoids must be denied.  38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular consideration

The Board has also considered whether the rating claims on 
appeal should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2003).  However, review of the 
record does not show that that the veteran has required 
frequent hospitalization for his burn scars hemorrhoids.  In 
addition, the manifestations of these disabilities are not 
unusual or exceptional.  In sum there is no indication in the 
record that the average industrial impairment resulting from 
either disability would be in excess of that contemplated by 
the evaluation currently assigned.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)



ORDER

A higher initial disability evaluation for the veteran's burn 
scars of the upper chest and right axilla to the lower chest 
wall with limitation of motion of the shoulder, to include 
restoration of a 40 percent disability evaluation, is denied.

A compensable disability rating for residuals of a 
hemorrhoidectomy is denied.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



